DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/06/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/05/2021, applicant agrees to withdraw invention of group 2 (claims 14-23) and elects group 1 (claims 1-13). Hence Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the term of “each super-pixel being characterized by an average thickness, the average thickness varying across the array of super-pixels and attaining at least three different values” (line 3-5) is vague and renders the claims indefinite. Claim cites that the average thickness is for one of super-pixels, which is a defined value and cannot vary. And there are more than one average thickness in the super-pixel array, it is not clear which one is “the average thickness” in line 4. Do applicants mean that ““each super-pixel being characterized by an average thickness, the average thicknesses of the super-pixels in the array varying across the array of super-pixels and attaining at least three different values”?

Claim 9 has same undefined issue as that of claim 8 in line 3-5. 
Further, claim 9 cites that “each super-pixel being characterized by an average thickness”, for square super-pixels array, which has Np2 pixel elements, related number of average thicknesses is Np2, cannot be larger than Np2 (i.e. Np2 +1). 

Claim 10 is rejected as containing the deficiencies of claim 9 through its dependency from claim 9.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-5, 7-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Mizuyama et al (US 20120080411).

Regarding Claim 1, Mizuyama teaches a passive speckle-suppressing diffuser (abstract; fig. 2(a-b) and fig. 14 and fig. 15(a-b)), comprising: 

a microlens array for diffusing a light field originating from one or more coherent light beams (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam; fig. 15(a-b), 1514-- lens arrays; 1510 --laser lights) and 

a diffractive optical element mounted in series with the microlens array (fig. 2(a), 112; fig. 14, 1500; fig. 15(a-b), 1500) and having a pixelated thickness distribution, characterized by a spatial variation across the diffractive optical element (fig. 14, 1500, 1502-0…1502-8, pixels 0-8), the pixelated thickness distribution having no periodic spatial pattern with period less than 80 micrometers (¶[0141], line 1-12, Thus, as exemplarily illustrated in FIG. 14, step 1502-0 has a step height of 0, step 1502-1 has a step height of 1, step 1502-2 has a step height of 2, and so forth. The step heights can be any value known to those skilled in the art, similar to the other embodiments of the present invention; ¶[0071], line 20-22, In an exemplary embodiment, steps 112-1 to 112-3 each have a height H of less than about 1 mm; -- the pixelated thickness 

Regarding Claim 2, Mizuyama teaches the diffuser of claim 1, the pixelated thickness distribution having no periodic spatial pattern with period less than 160 micrometers (fig. 14, 1500; fig. 15(a-b), 1500; ¶[0141], line 1-12, Thus, as exemplarily illustrated in FIG. 14, step 1502-0 has a step height of 0, step 1502-1 has a step height of 1, step 1502-2 has a step height of 2, and so forth. The step heights can be any value known to those skilled in the art, similar to the other embodiments of the present invention; ¶[0071], line 20-22, In an exemplary embodiment, steps 112-1 to 112-3 each have a height H of less than about 1 mm; -- the pixelated thickness distribution may have a periodic spatial pattern around about 1 mm).

Regarding Claim 3, Mizuyama teaches the diffuser of claim 1, the diffractive optical element having opposite- facing first and second planar surfaces (fig. 14, 1500, 1504, 1502-8), the first planar surface being continuous (fig. 14, 1500, 1504), the second planar surface being (a) defined by a first set of pixels of the pixelated thickness distribution characterized by a maximum thickness spanning between the first and second planar surfaces and (b) interrupted by a second set of pixels of the pixelated thickness distribution that are recessed from the second planar surface by a non-zero depth (fig. 14, 1502-0….1502-7).

Regarding Claim 4, Mizuyama teaches the diffuser of claim 3, the non-zero depth being identical for all pixels in the second set of pixels (fig. 14, 1502-0….1502-7).

Regarding Claim 5, Mizuyama teaches the diffuser of claim 3, the second set of pixels including a plurality of subsets of pixels, each of the subsets being recessed from the second planar surface by a different respective non-zero depth (fig. 14, 1502-0….1502-7).

Regarding Claim 7, Mizuyama teaches the diffuser of claim 1, the pixelated thickness distribution being binary, such that each pixel of the pixelated thickness distribution is characterized by either a first thickness T1 or a second thickness T2 < T1 (¶[0012], line 1-30, where a height of each step of at least two of the steps is configured to produce an optical path difference of the beamlet longer than the coherence length; 

Regarding Claim 8, Mizuyama teaches the diffuser of claim 7, pixels of the pixelated thickness distribution being arranged in an array of super-pixels, each super-pixel consisting of NS pixels, NS being an integer greater than two (fig. 14, pixel 0-8), each super-pixel being characterized by an average thickness (fig. 14, 1505-0 ---1502-8), the average thickness varying across the array of super-pixels and attaining at least three different values (fig. 14, 1505-0 ---1502-8, nine different thicknesses).

Regarding Claim 11, Mizuyama teaches the diffuser of claim 1, the pixelated thickness distribution including a plurality of pixel sets each characterized by a different respective thickness and corresponding phase shift (fig. 14, 1500, 1502-0…1502-8, pixels 0-8).

Regarding Claim 12, Mizuyama teaches an illuminator with passive speckle-suppressing diffusion, comprising: the diffuser of claim 1 (fig. 2(a), 112; fig. 14, 1500); and 



wherein the microlens array is positioned between the diffractive optical element and the one or more lasers (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam, 112- diffractive optical element).

Regarding Claim 13, Mizuyama teaches an illuminator with passive speckle-suppressing diffusion, comprising: the diffuser of claim 1 (fig. 2(a), 112; fig. 14, 1500); and 
one or more lasers for generating the one or more coherent light beams, respectively (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam; fig. 15(a-b), 1514-- lens arrays; 1510 --laser lights);
 
wherein the diffractive optical element is positioned between the microlens array and the one or more lasers (fig. 5, 114, 504-lens arrays, 102, 116-lase and coherent light beam, 112- diffractive optical element).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuyama et al (US 2012/0080411) in the view of Goldenberg et al (US 6147801).



However, Goldenberg teaches an optical device for reducing speckle (abstract; fig. 4), wherein the microlens array and the diffractive optical element being formed on opposite sides of a common substrate (fig. 4, 40-lenticular lens array 40, 50- diffraction grating, 49- substrate).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the despeckling device of Mizuyama by the optical device for reducing speckle of Goldenberg for the purpose to reduce the speckle pattern (col. 3, line 18-19).

(Note: it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
    
(a) Trisnadi (US 20040008399) is cited for the teaching binary step pixels and super pixel array for reducing speckle (fig. 17 and fig. 18).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/JIE LEI/Primary Examiner, Art Unit 2872